872 F.2d 418Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ray MARSHALL, Secretary of Labor, Plaintiff-Appellee,v.A.J. NOWOTNY, Defendant-Appellant,andCompunetics Corporation, Defendant.
No. 88-3145.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1989.Decided March 21, 1989.

A.J. Nowotny, appellant pro se.
Dennis Edward Szybala, Office of the United States Attorney, for appellee.
Before WIDENER, PHILLIPS, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A.J. Nowotny appeals an order of the magistrate entered in this garnishment action.  We dismiss the appeal for lack of jurisdiction.


2
Absent consent of the parties to the magistrate's entry of final judgment and referral of the action to the magistrate under 28 U.S.C. Sec. 636(c), this Court has no jurisdiction to review a magistrate's order.   See Silberstein v. Silberstein, 859 F.2d 40, 41-42 (7th Cir.1988);  Parks ex rel. Parks v. Collins, 761 F.2d 1101 (5th Cir.1982).  The record before the Court does not reflect consent of the parties to the magistrate's exercise of jurisdiction or referral of the action to the magistrate under 28 U.S.C. Sec. 636(c).  We accordingly dismiss the appeal and remand the case for determination by the district court.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


3
DISMISSED AND REMANDED.